         Case 1:18-cv-01339-CRC Document 98-2 Filed 10/21/20 Page 1 of 7




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

____________________________________
                                    )
JAMES PRICE,                        )
                                    )
                    Plaintiff,      )
                                    )
      v.                            )                Civil Action No. 18-1339 (CRC)
                                    )
UNITED STATES DEPARTMENT            )
OF JUSTICE, et al.,                 )
                                    )
                    Defendants.     )
____________________________________)

              DEFENDANTS’ STATEMENT OF UNDISPUTED MATERIAL FACTS

         Pursuant to Rule 56 of the Federal Rules of Civil Procedure and Local Civil Rule 7(h),

Defendant United States Department of Justice (“DOJ”) respectfully submits this Statement of

Undisputed Material Facts in support of its Renewed Motion for Summary Judgment. The

information herein is based upon the Second Declaration of Monica Potter-Johnson (“Potter 2nd

Decl”); Ms. Potter-Johnson’s prior declaration (“Potter Decl.”)(Dkt. No. 74-3); the Supplemental

Declaration of Christina Butler (“Butler Supp. Decl.”); Ms. Butler’s prior declaration (“Butler

Decl.”)(Dkt. No. 83-1) and the Declaration of Amanda Marchard Jones (“Jones Decl.”)(Dkt. No.

89-1).

         Criminal Division

         1.      On July 14, 2020, the Court granted summary judgment to the Criminal Division

with respect to the adequacy of its search and its redactions with the exception of redactions made

pursuant to FOIA Exemption 2. (Dkt. No. 91)

         2.      The Criminal Division applied FOIA Exemption 2 to portions of Document No. 5.

Butler Supp. Decl. ¶ 7.
           Case 1:18-cv-01339-CRC Document 98-2 Filed 10/21/20 Page 2 of 7




       3.         The Criminal Division addresses the portions of Document No. 5 where FOIA

Exemption 2 was applied alone. The other redactions of Document No. 5 where Exemption 2 was

applied in conjunction with other FOIA Exemptions were affirmed by the Court on July 14, 2020.

Butler Supp. Decl. ¶ 7; Jones Decl. ¶ 33a-f; Dkt. No. 91.

       4.         The information withheld by the Criminal Division pursuant to FOIA Exemption 2

pertains to internal human resource information. Butler Supp. ¶¶ 8-10; see also Criminal Division

Vaughn Index.

       Office of Justice Program (“OJP”)

       5.         On July 14, 2020, the Court granted summary judgment to OJP with respect to

the adequacy of its search with Respect to Request Nos. 17-00209, 18-00260, and 18-00294. (Dkt.

No. 91).

       6.         The Court ordered OJP to provide additional information with respect to the

searches conducted for Request Nos. 18-00059, 18-00156, 18-00157, 18-00136, 18-00150 and 18-

00288. Id. The Court also ordered OJP to provide additional information with respect to its

redactions. Id.

       Request No. 18-00059

       7.         On November 8, 2017, OJP acknowledged receipt of Plaintiff’s request that sought,

among other things, the Internet Crimes Against Children – Task Force (“ICAC-TF”) Operations

Manual. Potter 2nd Decl. ¶ 5; see also Potter Decl. ¶ 5 (Dkt. No. 74-3).

       8.         A search letter was then sent to the Office of Juvenile Justice and Delinquency

Prevention (“OJJDP”), which administers the Internet Crimes Against Children (“ICAC”)

program. Potter Decl. ¶¶ 15-16 (Dkt. No. 74-3).




                                                  2
        Case 1:18-cv-01339-CRC Document 98-2 Filed 10/21/20 Page 3 of 7




       9.      OJJDP indicates that no search was conducted because it does not maintain such

record and accordingly there would have been no expectation of finding the requested document.

Potter 2nd Decl. ¶ 5. The OJJDP program manager, who works on the ICAC program, consulted

with OJJDP program manager’s supervisor - a subject matter expert who has historical knowledge

of the ICAC program, and is the lead for the ICAC programs. The supervisor confirmed that he

was not aware of any document titled “ICAC-TF Operations Manual.” Id. Based on their

experience and knowledge in working with the ICAC program, the OJJDP program manager and

her supervisor were in a position to determine that there was no reasonable expectation of locating

a document that they, as subject matter experts, knew OJJDP does not maintain. Id.

        Request No. 18-00156

       10.     On February 15, 2018, OJP acknowledged receipt of Plaintiff’s request which that

sought information regarding Secure Hash Algorithm version 1 (“SHA-1”) values. Potter 2nd

Decl. ¶ 8; see also Potter Decl. at ¶ 8 (Dkt. No. 74-3).

       11.     A search letter was then sent to OJJDP. Potter Decl. ¶ 19 (Dkt. No. 74-3).

       12.     OJP is a grant-making entity, not an operational agency; OJP does not routinely

collect case specific details, including SHA-1 values, and does not maintain evidence for local

criminal cases. 2 Potter 2nd Decl. ¶ 8.




2
  OJP provides federal leadership, grants, training, technical assistance and other resources to
improve the nation’s capacity to prevent and reduce crime, assist victims and enhance the rule of
law by strengthening the criminal and juvenile justice systems. Its six program offices support
state and local crime-fighting efforts, fund thousands of victim service programs, help
communities manage sex offenders, address the needs of youth in the system and children in
danger, and provide vital research and data. https://www.ojp.gov/about


                                                  3
        Case 1:18-cv-01339-CRC Document 98-2 Filed 10/21/20 Page 4 of 7




       13.     The Deputy Associate Administrator of OJJDP confirmed that OJJDP does not

collect hash values of any type from anyone or any entity, and accordingly there was no reasonable

expectation of finding documents responsive to Request No. 18-00156. Potter 2nd Decl. ¶ 8

       Request No. 18-00157

       14.     On February 15, 2018, OJP acknowledged receipt of Plaintiff’s request that sought

copies of all case tracking reports for South Florida ICAC Task Force Case No. LC-10-12-141.

See Ex. D, OJP Vaughn Index; see also Potter Decl. ¶ 9 (Dkt. No. 74-3).

       15.     A search letter was then sent to OJJDP. Potter Decl. ¶ 20 (Dkt. No. 74-3).

       16.     OJJPD explains that case numbers are not a data field in the case tracking reports;

case numbers are not issued or maintained by OJJPD. Potter 2nd Decl. ¶ 9. OJJPD explains that

it conducted a search by using broader terms, such as “CaseTracker,” “Case Tracker,” and “Case

Tracking Report,” and by doing so would have captured the particular case sought by Price if it

were in OJJDP’s records. Id.

       17.     OJJPD searched and provided the relevant reports for the South Florida ICAC

program; OJJPD located 100 pages of records responsive to this request and provided the

responsive records to Plaintiff, withholding some information pursuant to FOIA Exemption 6.

Potter 2nd Decl.; see also Ex. D, OJP Vaughn Index.

       18.     OJJPD withheld third-party names and identifying numbers pursuant to FOIA

Exemption 6. see Ex. D, OJP Vaughn Index

       19.     Subsequently, records for this request have been reprocessed to reveal information

pertaining to Plaintiff. Potter 2nd Decl. ¶ 9, Ex. C.




                                                  4
        Case 1:18-cv-01339-CRC Document 98-2 Filed 10/21/20 Page 5 of 7




       Request No. 18-00136

       20.     On January 24, 2018, OJP acknowledged receipt of Plaintiff’s request seeking a

chart of accounts for all of OJP ICAC accounts and the total expenditures of OJP for FY08 – FY17.

See Ex. D, OJP Vaughn Index; see also Potter Decl. Dkt. ¶ 6 (Dkt. No. 74-3).

       21.     A search letter was sent to the Office of the Chief Financial Officer (“OCFO”).

Potter Decl. ¶ 17 (Dkt. No. 74-3).

       22.     OJP explains that an OCFO employee used the recordkeeping system known as

Enterprise Information Gateway (“EIG”) to identify details associated with the ICAC program.

Potter 2nd Decl. ¶ 6. The OCFO employee then used OJP’s financial system of records, FMIS2,

to manually locate and download the general ledger chart of accounts associated with ICAC. Id.

The OCFO employee also searched the shared network drive directories for the financial

statements for fiscal years 2008 through 2017. Id. The OCFO then used the program code “MC” 3

to pull the financial data and “Internet Crimes Against Children” in the project title field for the

fiscal years requested. Id.

       23.     OJP located two responsive documents, consisting of 25 pages, which were

released in full to Plaintiff. See Ex. D, OJP Vaughn Index.

        Request No. 18-00150

       24.     On February 8, 2018, OJP acknowledged receipt of Plaintiff’s request seeking a

copy of the names, titles, organizations, and terms of service for the current and past members of

the National Internet Crimes Against Children Data Systems Steering Committee. See, Ex. D OJP

Vaughn Index; see also Potter Decl. ¶ 7 (Dkt. No. 74-3).



3
 “MC” stands for “missing children” as the ICAC program is supported under the Missing and
Exploited Children appropriation included in the Department of Justice fiscal year appropriation.
Potter 2nd Decl. ¶ 6.


                                                 5
        Case 1:18-cv-01339-CRC Document 98-2 Filed 10/21/20 Page 6 of 7




       25.     A search letter was sent to OJJDP; an initial search located no responsive records.

Potter Decl. ¶¶ 18, 26 (Dkt. No. 74-3).

       26.     OJJDP’s Deputy Administrator, a subject matter expert on the ICAC program,

searched his emails, the network drive and paper records. Potter 2nd Decl. ¶ 7. The search terms

used were: “National Internet Crimes Against Children Data System,” “Internet Crimes Against

Children Data System,” “NIDS,” and “Hakes.” Id. OJP explains that the term “Hakes” was used

because Francey Hakes was formerly the National Coordinator for Child Exploitation Prevention

and Interdiction with the Office of the Deputy Attorney General. Id.

       27.     Subsequently, an additional search was conducted of an archived email folder

belonging to a former OJJDP employee and located one responsive email with an attachment that

is being released to Plaintiff with some information redacted pursuant to FOIA Exemptions 6 and

7(C). Potter 2nd Decl. ¶ 7, Ex. B.

         Request No. 18-00288

       28.     On June 5, 2018, OJP acknowledged receipt of Plaintiff’s request that sought

copies of “Memorandum of Understanding” (“MOU”) executed between OJJDP and various

state and federal agencies, and copies of the “Operational and Investigative Standards” of the

National ICAC Task Force Program. See Ex. D, OJP Vaughn Index; see also Potter Decl. ¶ 11

(Dkt. No. 74-3).

       29.         A search letter was sent to OJJDP. Potter Decl. ¶ 22 (Dkt. No. 74-3).

       30.     OJP explains that the OJJDP subject matter expert stated that OJJDP does not

enter into MOUs with state and federal agencies with respect to ICAC work and accordingly

there is no reasonable expectation of locating such records. Potter 2nd Decl. ¶ 10.




                                                  6
        Case 1:18-cv-01339-CRC Document 98-2 Filed 10/21/20 Page 7 of 7




       31.    OJJDP located 17 pages of records responsive to the portion of the request

seeking “Operational and Investigative Standards” of the National ICAC Task Force Program.

See OJP Vaughn Index. Those records were released in part to Plaintiff withholding some

information pursuant to FOIA Exemption 7(E). See Ex. D, OJP Vaughn Index; see also Potter

Decl. ¶ 31 (Dkt. No. 74-3).

       32.    The Criminal Division and OJP processed and released all reasonably segregable

information from the records responsive to Plaintiff’s FOIA requests. Potter 2nd Decl. ¶ 12;

Butler Supp. Decl. ¶ 11.



Dated: October 21, 2020                     Respectfully submitted,

                                            MICHAEL R. SHERWIN
                                            Acting United States Attorney

                                            Daniel F. Van Horn
                                            Chief, Civil Division
                                            D.C. Bar #924092

                                            By: /s/ Kathleene Molen
                                            KATHLEENE MOLEN
                                            Assistant United States Attorney
                                            555 4th Street, N.W.
                                            Washington, District of Columbia 20530
                                            Telephone: (202) 803-1572
                                            Kathleene.Molen@usdoj.gov

                                            Counsel for Defendants




                                               7
